Order entered May 14, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00145-CV

 TRANSCONTINENTAL REALTY INVESTORS, INC. & RT REALTY, L.P., Appellant

                                                V.

                  MCGUIRE, CRADDOCK & STROTHER, P.C., Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 00-8050-F

                                            ORDER
        The Court has before it appellant’s May 10, 2013 unopposed motion to abate appeal. The

Court GRANTS the motion and ABATES this appeal for forty five days. The Court ORDERS

the parties to update the Court on the status of their settlement within forty five days of the date

of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE